Exhibit 10.1

 

EXECUTION VERSION

 

ASSIGNMENT OF NON-COMPETE

 

THIS ASSIGNMENT OF NON-COMPETE (this “Assignment”), dated as of January 26,
2009, is made and entered into by and among Neose Technologies, Inc., a Delaware
corporation (“Seller”), BioGeneriX AG, a corporation organized under the laws of
Germany (“Buyer”) and George J. Vergis (“Employee”).  All capitalized terms not
otherwise defined herein shall have the meanings set forth in the BGX Asset
Purchase Agreement (defined below).

 

WHEREAS, Seller has agreed to sell to Buyer the Purchased Assets pursuant to an
asset purchase agreement, dated as of September 17, 2008 (the “BGX Asset
Purchase Agreement”), such sale transaction expected to occur on or about
January 27, 2009 (the “Closing Date”);

 

WHEREAS, simultaneously with the sale of the Purchased Assets, Seller has agreed
to sell substantially all of its remaining assets to Novo Nordisk A/S (“Novo”)
pursuant to an asset purchase agreement, dated as of September 17, 2008 (the
“Novo Asset Purchase Agreement”);

 

WHEREAS, after the closing of the sale transactions contemplated by the Novo
Asset Purchase Agreement and the BGX Asset Purchase Agreement, Seller intends to
dissolve and distribute its remaining assets to its stockholders (the
“Dissolution”);

 

WHEREAS, Employee and Seller are currently party to the Amended and Restated
Employment Agreement, dated as of April 30, 2007 (the “Employment Agreement”),
attached hereto as Exhibit A, which provides in Sections 5.1.1, 5.1.2, 5.1.3,
5.1.4 and 5.4.1, for covenants by Employee not to compete with the business of
Seller during the term of Employee’s employment and for one year thereafter, as
extended to a period of eighteen months thereafter, pursuant to Sections 6.1.1
and 6.2, and in Section 5.6 for specific remedies to enforce those covenants
(Sections 5.1.1, 5.1.2, 5.1.3, 5.1.4, 5.4.1, 5.6, 6.1.1 and 6.2 of the
Employment Agreement are collectively referred to herein as the “Non-Compete”);

 

WHEREAS, in connection with the sale of its assets, Seller desires to assign to
Buyer and Buyer desires to assume the Non-Compete to the extent that it relates
to the Purchased Assets within the BGX Field of Use (as hereinafter defined)
(the “BGX Restricted Business”);

 

WHEREAS, under Section 9.3 of the Employment Agreement, Seller may assign the
Employment Agreement to any successor to all or substantially all of its assets
and business by means of liquidation, dissolution, merger, consolidation,
transfer of assets, or otherwise; and

 

WHEREAS, as consideration for the payments to be made to Employee pursuant to
Section 6 of the Employment Agreement payable upon the Dissolution and for other
good and valuable consideration, Employee has agreed to the assignment of the
Non-Compete to the extent it relates to the BGX Restricted Business.

 

NOW, THEREFORE, in consideration of the mutual covenants of the parties set
forth in this Assignment, the BGX Asset Purchase Agreement and the Employment
Agreement and

 

--------------------------------------------------------------------------------


 

other good and valuable consideration the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.             Effective as of the Closing Date, Seller does hereby assign to
Buyer, and Buyer does hereby assume, the Non-Compete to the extent that it
relates to the BGX Restricted Business.  As a result, effective as of the
Closing Date, Employee agrees with Buyer:

 

(a)           not to engage or participate in any business competitive with the
BGX Restricted Business;

 

(b)           not to become interested in (as owner, stockholder, lender,
partner, co-venturer, director, officer, employee, agent or consultant) any
person, firm, corporation, association or other entity engaged in any business
competitive with the BGX Restricted Business.  Notwithstanding the foregoing,
Employee may hold up to 4.9% of the outstanding securities of any class of
publicly-traded securities of any company;

 

(c)           not to engage in any business, or solicit or call on any customer,
supplier, licensor, licensee, contractor, agent, representative, advisor,
strategic partner, distributor or other person with whom Seller shall have dealt
or any prospective customer, supplier, licensor, licensee, contractor, agent,
representative, advisor, strategic partner, distributor or other person that
Seller shall have identified and solicited at any time during Employee’s
employment by Seller for a purpose competitive with the BGX Restricted Business;
or

 

(d)           not to influence or attempt to influence any employee, consultant,
customer, supplier, licensor, licensee, contractor, agent, representative,
advisor, strategic partner, distributor of Seller or other person to terminate
or modify any written or oral agreement, arrangement or course of dealing with
Buyer in its capacity as successor to Seller with respect to any such agreement,
arrangement or course of dealing.

 

For the avoidance of doubt, Seller retains all rights in the Non-Compete
relating to any remaining assets of Seller in the Retained Neose Field of Use.

 

As used herein, (i) “BGX Field of Use” means the discovery, research,
development, commercialization or other exploitation of any compound or product
in any field, use, product, method or application, other than the Novo Field of
Use and the Retained Neose Field of Use; (ii) “Novo Field of Use” means the
discovery, research, development, commercialization or other exploitation of any
compound or product developed utilizing any Intellectual Property under the
Purchased Assets or the assets transferred to Novo pursuant to the Novo Asset
Purchase Agreement, for the use in the prevention or treatment of acquired or
hereditary hemorrhagic disorders as defined in WHO, ICD-10, Chapter III, D65
through D69, but does not include any compound or product comprising, derived
from, or containing G-CSF or any erythropoietin; and (iii) “Retained Neose Field
of Use” means the exploitation of non-GlycoPEGylated glycolipids or
oligosaccarides, in each case not attached to a peptide or protein.

 

2.             Employee acknowledges that the assignment of the Non-Compete to
the extent that it relates to the BGX Restricted Business is made in accordance
with Section 9.3 of the Employment Agreement which allows for an assignment of
the Employment Agreement to any

 

2

--------------------------------------------------------------------------------


 

successor to all or substantially all of its assets and business by means of
liquidation, dissolution, merger, consolidation, transfer of assets, or
otherwise.  Employee further acknowledges that the assignment is necessary and
reasonable in connection with the sale transaction contemplated by the BGX Asset
Purchase Agreement and to facilitate the ability of Seller to effect the
Dissolution and to make payments to Employee pursuant to Section 6.1.2 of the
Employment Agreement.

 

3.             Buyer may assign its rights hereunder to any successor to that
portion of its business that includes all or substantially all the Purchased
Assets, without regard to whether such succession occurs by means of
liquidation, dissolution, merger, consolidation, transfer of assets or
otherwise.

 

4.             Each of the parties hereto agrees that it will, from time to time
after the date hereof, without further consideration, execute, acknowledge and
deliver all such further acts, assignments, transfers, conveyances, evidences of
title, assumptions and assurances as may be required to carry out the intent of
this Assignment.

 

5.             Each of the parties hereto acknowledges and agrees that no part
of the Employment Agreement nor obligations (including payment obligations of
any kind) thereunder, other than the Non-Compete to the extent that it relates
to the BGX Restricted Business, is assigned to, or assumed by, Buyer.

 

6.             This Assignment may be executed in multiple counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  This Assignment may be executed by facsimile
signatures, which signatures shall have the same force and effect as original
signatures.

 

7.             This Assignment shall be governed by the laws of the Commonwealth
of Pennsylvania without regard to the principles of conflicts of laws.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
date first above written.

 

 

 

NEOSE TECHNOLOGIES, INC.

 

 

 

 

 

By:

    /s/ A. Brian Davis

 

Name: A. Brian Davis

 

Title: Sr. Vice President and CFO

 

 

 

 

 

BIOGENERIX AG

 

 

 

 

 

By:

/s/ Karl Heinz Emmert / Hermann Allgaier

 

Name: Dr. Karl Heinz Emmert / Hermann Allgaier

 

Title: Chief Scientific Officer / Chief Production Officer

 

SIGNATURE PAGE TO ASSIGNMENT OF NON-COMPETE (BGX/VERGIS)

 

--------------------------------------------------------------------------------


 

 

GEORGE J. VERGIS

 

 

 

 

 

  /s/ George J. Vergis

 

SIGNATURE PAGE TO ASSIGNMENT OF NON-COMPETE (BGX/VERGIS)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), is dated as of
April 30, 2007 (the “Amendment Date”), by and between NEOSE TECHNOLOGIES, INC.
(the “Company”) and GEORGE J. VERGIS, PH.D. (the “Executive”).

 

Background

 

The Executive and the Company are parties to an Employment Agreement dated as of
May 4, 2006 (“Original Agreement”).  The Executive and the Company desire to
amend and restate the Original Agreement setting forth the terms and conditions
of his employment as the President and Chief Executive of the Company, as set
forth herein.

 

Terms

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein, and intending to be bound hereby, the parties agree
as follows:


 


1.     EMPLOYMENT.


 


1.1.  TERM.  THE COMPANY AGREES TO EMPLOY THE EXECUTIVE IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT AND THE EXECUTIVE AGREES TO ACCEPT SUCH CONTINUED
EMPLOYMENT, EFFECTIVE ON THE EFFECTIVE DATE AND CONTINUING UNTIL TERMINATED
PURSUANT TO SECTION 4 HEREOF (THE “TERM”).


 


1.2.  POSITIONS.  DURING THE TERM, THE EXECUTIVE WILL SERVE AS PRESIDENT AND
CHIEF EXECUTIVE OFFICER OF THE COMPANY, REPORTING DIRECTLY TO THE BOARD.  THE
BOARD AGREES TO NOMINATE THE EXECUTIVE FOR REELECTION TO THE BOARD AT EACH
ANNUAL MEETING OF THE COMPANY’S STOCKHOLDERS OCCURRING DURING THE TERM AND AT
WHICH THE EXECUTIVE’S TERM AS A DIRECTOR IS SCHEDULED TO EXPIRE.


 


1.3.  DUTIES.  THE EXECUTIVE WILL PERFORM SUCH DUTIES AND FUNCTIONS AS ARE
CUSTOMARILY PERFORMED BY THE PRESIDENT AND CHIEF EXECUTIVE OFFICER OF AN
ENTERPRISE THE SIZE AND NATURE OF THE COMPANY, INCLUDING THE DUTIES AND
FUNCTIONS FROM TIME TO TIME ASSIGNED TO HIM BY THE BOARD.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE EXECUTIVE WILL BE RESPONSIBLE FOR ALL ASPECTS
OF THE COMPANY’S PERFORMANCE, INCLUDING STRATEGY, RESEARCH AND DEVELOPMENT,
BUSINESS DEVELOPMENT, SALES AND MARKETING, OPERATIONS, MANUFACTURING, TECHNOLOGY
DEVELOPMENT AND LICENSING, CORPORATE DEVELOPMENT, INFORMATION MANAGEMENT,
FINANCE, LEGAL, PATENT, REGULATORY, HUMAN RESOURCES, INVESTOR RELATIONS AND
CORPORATE COMMUNICATIONS.


 


1.4.  PLACE OF PERFORMANCE.  THE EXECUTIVE SHALL PERFORM HIS SERVICES HEREUNDER
AT THE PRINCIPAL EXECUTIVE OFFICES OF THE COMPANY, WHICH ARE CURRENTLY LOCATED
IN HORSHAM, PENNSYLVANIA; PROVIDED, HOWEVER, THAT THE EXECUTIVE WILL BE REQUIRED
TO TRAVEL FROM TIME TO TIME FOR BUSINESS PURPOSES.

 

--------------------------------------------------------------------------------


 


1.5.  TIME DEVOTED TO EMPLOYMENT.  THE EXECUTIVE WILL DEVOTE HIS BEST EFFORTS
AND SUBSTANTIALLY ALL OF HIS BUSINESS TIME AND SERVICES TO THE PERFORMANCE OF
HIS DUTIES UNDER THIS AGREEMENT.  NOTWITHSTANDING THE FOREGOING, THE EXECUTIVE
MAY ENGAGE IN CHARITABLE, COMMUNITY SERVICE AND INDUSTRY ASSOCIATION ACTIVITIES,
AND, WITH THE APPROVAL OF THE BOARD (WHICH APPROVAL WILL NOT BE UNREASONABLY
WITHHELD), MAY SERVE AS A MEMBER OF BOARDS OF DIRECTORS OF OTHER COMPANIES OR
ORGANIZATIONS, WHICH, IN THE JUDGMENT OF THE BOARD, WILL NOT PRESENT ANY
CONFLICT OF INTEREST WITH THE COMPANY, SO LONG AS THOSE ACTIVITIES DO NOT
INTERFERE WITH THE PERFORMANCE OF HIS DUTIES UNDER THIS AGREEMENT.


 


2.     COMPENSATION, BENEFITS AND EXPENSE REIMBURSEMENTS.


 


2.1.  BASE SALARY. THE EXECUTIVE SHALL RECEIVE AN INITIAL ANNUAL SALARY OF
$350,000 (THE “BASE SALARY”), PAID SEMI-MONTHLY OR OTHERWISE IN ACCORDANCE WITH
THE COMPANY’S CUSTOMARY PAYROLL PRACTICES, AS IN EFFECT FROM TIME TO TIME. 
FUTURE SALARY REVIEWS WILL BE UNDERTAKEN BY THE BOARD OF DIRECTORS ANNUALLY.


 


2.2.  BONUS.  THE EXECUTIVE WILL BE ELIGIBLE TO RECEIVE AN ANNUAL BONUS (THE
“ANNUAL BONUS”) FOR EACH COMPLETED CALENDAR YEAR DURING THE TERM.  THE TARGET
AMOUNT OF THE ANNUAL BONUS IS 75% OF THE BASE SALARY FOR THE APPLICABLE CALENDAR
YEAR.  THE SPECIFIC GOALS AND OBJECTIVES THAT MUST BE MET TO RECEIVE THE TARGET
BONUS WILL BE ESTABLISHED BY MUTUAL AGREEMENT BY THE BOARD AND THE EXECUTIVE
WITHIN 90 DAYS FOLLOWING THE COMMENCEMENT OF EACH CALENDAR YEAR DURING THE TERM,
AND WITHIN 30 DAYS FOLLOWING THE EFFECTIVE DATE FOR THE INITIAL, PARTIAL
CALENDAR YEAR OF THE TERM.  THE COMPANY WILL ENDEAVOR TO PAY THE ANNUAL BONUS,
IF ANY, WITHIN TWO AND ONE-HALF MONTHS FOLLOWING THE END OF THE CALENDAR YEAR TO
WHICH THE ANNUAL BONUS RELATES.


 


2.3.  EQUITY INCENTIVE.  THE BOARD HAS AUTHORIZED THE GRANT TO THE EXECUTIVE,
EFFECTIVE FEBRUARY 15, 2006 (“GRANT DATE”), OF OPTIONS TO PURCHASE 300,000
SHARES OF THE COMPANY’S COMMON STOCK (THE “STOCK OPTION”) WITH A PER SHARE
EXERCISE PRICE EQUAL TO THE FAIR MARKET VALUE OF A SHARE OF COMMON STOCK ON THE
GRANT DATE.  THE STOCK OPTION WILL VEST IN FOUR EQUAL, ANNUAL INSTALLMENTS
COMMENCING ON FEBRUARY 15, 2007, THE FIRST ANNIVERSARY OF THE GRANT DATE, BE
REFLECTED IN A STOCK OPTION AGREEMENT IDENTICAL IN ALL MATERIAL RESPECTS TO THE
COMPANY’S FORM STOCK OPTION AGREEMENT AND BE NON-QUALIFIED STOCK OPTIONS.  THE
STOCK OPTION WILL BE SUBJECT IN ALL RESPECTS TO THE TERMS OF THE COMPANY’S 2004
EQUITY INCENTIVE PLAN.


 


2.4.  EXPENSES.  THE EXECUTIVE WILL BE ENTITLED TO REIMBURSEMENT BY THE COMPANY
FOR ALL EXPENSES REASONABLY INCURRED BY HIM IN CONNECTION WITH THE PERFORMANCE
OF HIS DUTIES, INCLUDING, WITHOUT LIMITATION, TRAVEL AND ENTERTAINMENT EXPENSES
REASONABLY RELATED TO THE BUSINESS OF THE COMPANY, IN ACCORDANCE WITH THE
POLICIES AND PROCEDURES ESTABLISHED FROM TIME TO TIME BY THE COMPANY.


 


2.5.  OTHER BENEFITS.  THE EXECUTIVE WILL BE ENTITLED TO PARTICIPATE IN ANY
BENEFIT PLANS, POLICIES OR ARRANGEMENTS SPONSORED OR MAINTAINED BY THE COMPANY
FROM TIME TO TIME FOR ITS SENIOR EXECUTIVE OFFICERS (WHICH BENEFITS, AS OF THIS
DATE, INCLUDE THE RIGHT TO PARTICIPATE IN THE COMPANY’S 401(K), EMPLOYEE STOCK
PURCHASE, MEDICAL, AND DENTAL PLANS, AND COVERAGE UNDER THE COMPANY’S GROUP LIFE
AND DISABILITY INSURANCE POLICIES).

 

4

--------------------------------------------------------------------------------


 


NOTWITHSTANDING THE FOREGOING, THE EXECUTIVE’S ELIGIBILITY FOR AND PARTICIPATION
IN ANY OF THE COMPANY’S EMPLOYEE BENEFIT PLANS, POLICIES OR ARRANGEMENTS WILL BE
SUBJECT TO THE TERMS AND CONDITIONS OF SUCH PLANS, POLICIES OR ARRANGEMENTS. 
MOREOVER, SUBJECT TO THE TERMS AND CONDITIONS OF SUCH PLANS, POLICIES OR
ARRANGEMENTS, THE COMPANY MAY AMEND, MODIFY OR TERMINATE SUCH PLANS, POLICIES OR
ARRANGEMENTS AT ANY TIME FOR ANY REASON.  IN ADDITION, THE COST OF THE
EXECUTIVE’S ANNUAL PHYSICAL EXAMINATION SHALL BE BORNE BY THE COMPANY, TO THE
EXTENT NOT COVERED BY THE COMPANY’S MEDICAL PLAN.


 


2.6.  VACATIONS.  IN ADDITION TO HOLIDAYS OBSERVED BY THE COMPANY, THE EXECUTIVE
SHALL BE ENTITLED TO FOUR (4) WEEKS PAID VACATION TIME DURING EACH YEAR OF
EMPLOYMENT CONSISTENT WITH COMPANY POLICIES, AS IN EFFECT FROM TIME TO TIME.


 


3.     [RESERVED]


 


4.     TERMINATION.


 


4.1.  IN GENERAL.  THE COMPANY MAY TERMINATE THE EXECUTIVE’S EMPLOYMENT AT ANY
TIME. THE EXECUTIVE MAY TERMINATE HIS EMPLOYMENT AT ANY TIME, PROVIDED THAT,
BEFORE THE EXECUTIVE MAY VOLUNTARILY TERMINATE HIS EMPLOYMENT WITH THE COMPANY
OTHER THAN FOR GOOD REASON, HE MUST PROVIDE 90 DAYS PRIOR WRITTEN NOTICE (OR
SUCH SHORTER NOTICE AS IS ACCEPTABLE TO THE COMPANY) TO THE COMPANY.  UPON ANY
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY FOR ANY REASON:
(I) THE EXECUTIVE (UNLESS OTHERWISE REQUESTED BY THE BOARD) CONCURRENTLY WILL
RESIGN ALL OFFICER OR DIRECTOR POSITIONS HE HOLDS WITH THE COMPANY, ITS
SUBSIDIARIES OR AFFILIATES, AND (II) THE COMPANY WILL PAY TO THE EXECUTIVE ALL
ACCRUED BUT UNPAID COMPENSATION (INCLUDING WITHOUT LIMITATION SALARY AND BONUS)
THROUGH THE DATE OF TERMINATION, AND (III) EXCEPT AS EXPLICITLY PROVIDED IN
SECTIONS 4, 6 OR 7, OR OTHERWISE PURSUANT TO COBRA, ALL COMPENSATION AND
BENEFITS WILL CEASE AND THE COMPANY WILL HAVE NO FURTHER LIABILITY OR OBLIGATION
TO THE EXECUTIVE.  THE FOREGOING WILL NOT BE CONSTRUED TO LIMIT THE EXECUTIVE’S
RIGHT TO PAYMENT OR REIMBURSEMENT FOR CLAIMS INCURRED PRIOR TO THE DATE OF SUCH
TERMINATION UNDER ANY INSURANCE CONTRACT FUNDING AN EMPLOYEE BENEFIT PLAN,
POLICY OR ARRANGEMENT OF THE COMPANY IN ACCORDANCE WITH THE TERMS OF SUCH
INSURANCE CONTRACT.


 


4.2.  TERMINATION WITHOUT CAUSE OR FOR GOOD REASON.


 


4.2.1.  IF THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY CEASES DUE TO A TERMINATION
BY THE COMPANY WITHOUT CAUSE OR A RESIGNATION BY THE EXECUTIVE FOR GOOD REASON,
THEN, IN ADDITION TO THE PAYMENTS AND BENEFITS PROVIDED FOR IN SECTION 4.1 ABOVE
AND SUBJECT TO SECTION 8 BELOW: (A) THE COMPANY WILL PAY TO THE EXECUTIVE A CASH
AMOUNT EQUAL TO PRO-RATA PORTION OF THE TARGET ANNUAL BONUS FOR THE CALENDAR
YEAR IN WHICH THE TERMINATION OCCURS, DETERMINED BY MULTIPLYING THE TARGET
ANNUAL BONUS BY A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS DURING
THE YEAR THAT TRANSPIRED BEFORE THE DATE OF THE EXECUTIVE’S TERMINATION OF
EMPLOYMENT AND THE DENOMINATOR OF WHICH IS 365, (B) THE COMPANY WILL PAY TO THE
EXECUTIVE ON A CASH AMOUNT EQUAL TO THE SUM OF (I) ONE YEAR OF THE EXECUTIVE’S
BASE SALARY AS IN EFFECT ON SUCH DATE, AND (II) THE TARGET ANNUAL BONUS AMOUNT
APPLICABLE FOR THE CALENDAR YEAR IN WHICH THE TERMINATION OCCURS, (C) TO THE
EXTENT NOT PREVIOUSLY PAID, THE

 

5

--------------------------------------------------------------------------------


 


COMPANY WILL PAY TO THE EXECUTIVE ANY ANNUAL BONUS PAYABLE WITH RESPECT TO A
CALENDAR YEAR THAT ENDED PRIOR TO SUCH TERMINATION, (D) ALL OUTSTANDING STOCK
OPTIONS THEN HELD BY THE EXECUTIVE (INCLUDING THE STOCK OPTION) WILL IMMEDIATELY
BECOME VESTED AND EXERCISABLE WITH RESPECT TO THAT NUMBER OF ADDITIONAL SHARES
OF THE COMPANY’S COMMON STOCK WITH RESPECT TO WHICH SUCH STOCK OPTIONS WOULD
HAVE BECOME VESTED AND EXERCISABLE HAD THE EXECUTIVE REMAINED CONTINUOUSLY
EMPLOYED BY THE COMPANY FOR AN ADDITIONAL 12 MONTHS FOLLOWING HIS CESSATION OF
EMPLOYMENT AND WILL REMAIN EXERCISABLE FOR THE SHORTER OF (I) THE 12-MONTH
PERIOD IMMEDIATELY FOLLOWING THE EXECUTIVE’S CESSATION OF EMPLOYMENT, OR
(II) THE PERIOD REMAINING UNTIL THE SCHEDULED EXPIRATION OF THE OPTION
(DETERMINED WITHOUT REGARD TO THE EXECUTIVE’S CESSATION OF EMPLOYMENT), AND
(D) THE COMPANY WILL PAY TO THE EXECUTIVE THE ADDITIONAL AMOUNT, IF ANY, PAYABLE
PURSUANT TO SECTION 7 BELOW; PROVIDED THAT IF THE COMPANY’S OBLIGATION TO MAKE
THE PAYMENTS PROVIDED FOR IN THIS SECTION 4.2.1 ARISES DUE TO A CESSATION OF THE
EXECUTIVE’S EMPLOYMENT DUE TO HIS DEATH OR DISABILITY (AS DEFINED BELOW), THE
CASH PAYMENTS DESCRIBED IN CLAUSES (A), (B) AND (C) OF THIS SECTION 4.2.1 WILL
BE OFFSET BY THE AMOUNT OF BENEFITS PAID TO THE EXECUTIVE (OR HIS
REPRESENTATIVE(S), HEIRS, ESTATE OR BENEFICIARIES) PURSUANT TO THE LIFE
INSURANCE OR LONG-TERM DISABILITY PLANS, POLICIES OR ARRANGEMENTS OF THE COMPANY
BY VIRTUE OF HIS DEATH OR THAT DISABILITY (INCLUDING, FOR THIS PURPOSE, ONLY
THAT PORTION OF SUCH LIFE INSURANCE OR DISABILITY BENEFITS FUNDED BY THE COMPANY
OR BY PREMIUM PAYMENTS MADE BY THE COMPANY).


 


4.2.2.  FOR PURPOSES OF THIS AGREEMENT, THE EXECUTIVE’S EMPLOYMENT WILL BE
DEEMED TO HAVE BEEN TERMINATED WITHOUT “CAUSE” IF HIS EMPLOYMENT IS TERMINATED
AS A RESULT OF HIS DEATH OR DISABILITY OR IS TERMINATED BY THE COMPANY OTHER
THAN AS A RESULT OF FRAUD, EMBEZZLEMENT, OR ANY OTHER ILLEGAL ACT COMMITTED
INTENTIONALLY BY THE EXECUTIVE IN CONNECTION WITH HIS EMPLOYMENT OR THE
PERFORMANCE OF HIS DUTIES AS AN OFFICER OR DIRECTOR OF THE COMPANY.  FOR
PURPOSES OF THIS AGREEMENT, “DISABILITY” MEANS THE EXECUTIVE’S INABILITY, BY
REASON OF ANY PHYSICAL OR MENTAL IMPAIRMENT, TO SUBSTANTIALLY PERFORM HIS
REGULAR DUTIES AS CONTEMPLATED BY THIS AGREEMENT, AS DETERMINED BY THE BOARD IN
ITS SOLE DISCRETION (AFTER AFFORDING THE EXECUTIVE THE OPPORTUNITY TO PRESENT
HIS CASE), WHICH INABILITY IS REASONABLY CONTEMPLATED TO CONTINUE FOR AT LEAST
ONE YEAR FROM ITS COMMENCEMENT AND AT LEAST 90 DAYS FROM THE DATE OF SUCH
DETERMINATION.


 


4.2.3.  FOR PURPOSES OF THIS AGREEMENT, “GOOD REASON” MEANS, WITHOUT THE
EXECUTIVE’S PRIOR WRITTEN CONSENT, ANY OF THE FOLLOWING:

 

A)

A CHANGE IN THE EXECUTIVE’S TITLE (NOT INCLUDING THE ELECTION OF THE EXECUTIVE
AS CHAIRMAN OF THE BOARD);

 

 

B)

A REDUCTION IN THE EXECUTIVE’S AUTHORITY, DUTIES OR RESPONSIBILITIES, OR THE
ASSIGNMENT TO THE EXECUTIVE OF DUTIES THAT ARE INCONSISTENT, IN A MATERIAL
RESPECT, WITH EXECUTIVE’S POSITION;

 

 

C)

THE RELOCATION OF THE COMPANY’S HEADQUARTERS MORE THAN 15 MILES FROM HORSHAM,
PENNSYLVANIA, UNLESS SUCH MOVE REDUCES EXECUTIVE’S COMMUTING TIME;

 

6

--------------------------------------------------------------------------------


 

D)

A REDUCTION IN THE BASE SALARY OR IN THE TARGET AMOUNT, EXPRESSED AS A
PERCENTAGE OF BASE SALARY, OF THE ANNUAL BONUS; OR

 

 

E)

THE COMPANY’S FAILURE TO PAY OR MAKE AVAILABLE ANY MATERIAL PAYMENT OR BENEFIT
DUE UNDER THIS AGREEMENT OR ANY OTHER MATERIAL BREACH BY THE COMPANY OF THIS
AGREEMENT.

 

However, the foregoing events or conditions will constitute Good Reason only if
the Executive provides the Company with written objection to the event or
condition within 60 days following the Executive’s knowledge of the occurrence
thereof, the Company does not reverse or otherwise cure the event or condition
within 30 days of receiving that written objection and the Executive resigns his
employment within 90 days following the expiration of that cure period.


 


5.     RESTRICTIVE COVENANTS.  AS CONSIDERATION FOR ALL OF THE PAYMENTS TO BE
MADE TO THE EXECUTIVE PURSUANT TO SECTIONS 2, 4 AND 6 OF THIS AGREEMENT, AS WELL
AS FOR ANY EQUITY INCENTIVE AWARDS THAT THE EXECUTIVE MAY RECEIVE FROM THE
COMPANY, THE EXECUTIVE AGREES TO BE BOUND BY THE PROVISIONS OF THIS SECTION 5
(THE “RESTRICTIVE COVENANTS”). THESE RESTRICTIVE COVENANTS WILL APPLY WITHOUT
REGARD TO WHETHER ANY TERMINATION OF THE EXECUTIVE’S EMPLOYMENT IS INITIATED BY
THE COMPANY OR THE EXECUTIVE, AND WITHOUT REGARD TO THE REASON FOR THAT
TERMINATION.


 


5.1.  COVENANT NOT TO COMPETE.  THE EXECUTIVE COVENANTS THAT, DURING THE PERIOD
BEGINNING ON THE EFFECTIVE DATE AND ENDING ON THE FIRST ANNIVERSARY OF THE
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY FOR ANY REASON (THE
“RESTRICTED PERIOD”), HE WILL NOT (EXCEPT IN HIS CAPACITY AS AN EMPLOYEE OR
DIRECTOR OF THE COMPANY) DO ANY OF THE FOLLOWING, DIRECTLY OR INDIRECTLY,
ANYWHERE IN THE WORLD:


 


5.1.1.  ENGAGE OR PARTICIPATE IN ANY BUSINESS COMPETITIVE WITH THE BUSINESS (AS
DEFINED BELOW);


 


5.1.2.  BECOME INTERESTED IN (AS OWNER, STOCKHOLDER, LENDER, PARTNER,
CO-VENTURER, DIRECTOR, OFFICER, EMPLOYEE, AGENT OR CONSULTANT) ANY PERSON, FIRM,
CORPORATION, ASSOCIATION OR OTHER ENTITY ENGAGED IN ANY BUSINESS COMPETITIVE
WITH THE BUSINESS.  NOTWITHSTANDING THE FOREGOING, THE EXECUTIVE MAY HOLD UP TO
4.9% OF THE OUTSTANDING SECURITIES OF ANY CLASS OF ANY PUBLICLY-TRADED
SECURITIES OF ANY COMPANY;


 


5.1.3.  ENGAGE IN ANY BUSINESS, OR SOLICIT OR CALL ON ANY CUSTOMER, SUPPLIER,
LICENSOR, LICENSEE, CONTRACTOR, AGENT, REPRESENTATIVE, ADVISOR, STRATEGIC
PARTNER, DISTRIBUTOR OR OTHER PERSON WITH WHOM THE COMPANY SHALL HAVE DEALT OR
ANY PROSPECTIVE CUSTOMER, SUPPLIER, LICENSOR, LICENSEE, CONTRACTOR, AGENT,
REPRESENTATIVE, ADVISOR, STRATEGIC PARTNER, DISTRIBUTOR OR OTHER PERSON THAT THE
COMPANY SHALL HAVE IDENTIFIED AND SOLICITED AT ANY TIME DURING THE EXECUTIVE’S
EMPLOYMENT BY THE COMPANY FOR A PURPOSE COMPETITIVE WITH THE BUSINESS;


 


5.1.4.  INFLUENCE OR ATTEMPT TO INFLUENCE ANY EMPLOYEE, CONSULTANT, CUSTOMER,
SUPPLIER, LICENSOR, LICENSEE, CONTRACTOR, AGENT, REPRESENTATIVE, ADVISOR,
STRATEGIC PARTNER, DISTRIBUTOR OR OTHER PERSON TO TERMINATE OR MODIFY ANY
WRITTEN OR ORAL AGREEMENT, ARRANGEMENT OR COURSE OF DEALING WITH THE COMPANY; OR

 

7

--------------------------------------------------------------------------------


 


5.1.5.  SOLICIT FOR EMPLOYMENT OR EMPLOY OR RETAIN (OR ARRANGE TO HAVE ANY OTHER
PERSON OR ENTITY EMPLOY OR RETAIN) ANY PERSON WHO HAS BEEN EMPLOYED OR RETAINED
BY THE COMPANY WITHIN THE 12 MONTHS PRECEDING THE TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY FOR ANY REASON.


 


5.2.  CONFIDENTIALITY.  THE EXECUTIVE RECOGNIZES AND ACKNOWLEDGES THAT THE
PROPRIETARY INFORMATION (AS DEFINED BELOW) IS A VALUABLE, SPECIAL AND UNIQUE
ASSET OF THE BUSINESS OF THE COMPANY.  AS A RESULT, BOTH DURING THE TERM AND
THEREAFTER, THE EXECUTIVE WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
COMPANY, FOR ANY REASON EITHER DIRECTLY OR INDIRECTLY DIVULGE TO ANY THIRD-PARTY
OR USE FOR HIS OWN BENEFIT, OR FOR ANY PURPOSE OTHER THAN THE EXCLUSIVE BENEFIT
OF THE COMPANY, ANY PROPRIETARY INFORMATION; PROVIDED, HOWEVER, THAT THE
EXECUTIVE MAY DURING THE TERM DISCLOSE PROPRIETARY INFORMATION TO THIRD PARTIES
AS MAY BE NECESSARY OR APPROPRIATE TO THE EFFECTIVE AND EFFICIENT DISCHARGE OF
HIS DUTIES AS AN EMPLOYEE HEREUNDER (PROVIDED THAT THE THIRD PARTY RECIPIENT HAS
SIGNED THE COMPANY’S THEN-APPROVED CONFIDENTIALITY OR SIMILAR AGREEMENT) OR AS
SUCH DISCLOSURES MAY BE REQUIRED BY LAW.  IF THE EXECUTIVE OR ANY OF HIS
REPRESENTATIVES BECOMES LEGALLY COMPELLED TO DISCLOSE ANY OF THE PROPRIETARY
INFORMATION, THE EXECUTIVE WILL PROVIDE THE COMPANY WITH PROMPT WRITTEN NOTICE
SO THAT THE COMPANY MAY SEEK A PROTECTIVE ORDER OR OTHER APPROPRIATE REMEDY. 
THE NON-DISCLOSURE AND NON-USE OBLIGATIONS WITH RESPECT TO PROPRIETARY
INFORMATION SET FORTH IN THIS SECTION 5.2 SHALL NOT APPLY TO ANY INFORMATION
THAT IS IN OR BECOMES PART OF THE PUBLIC DOMAIN THROUGH NO IMPROPER ACT ON THE
PART OF THE EXECUTIVE.


 


5.3.  PROPERTY OF THE COMPANY.


 


5.3.1.  PROPRIETARY INFORMATION. ALL RIGHT, TITLE AND INTEREST IN AND TO
PROPRIETARY INFORMATION WILL BE AND REMAIN THE SOLE AND EXCLUSIVE PROPERTY OF
THE COMPANY.  THE EXECUTIVE WILL NOT REMOVE FROM THE COMPANY’S OFFICES OR
PREMISES ANY DOCUMENTS, RECORDS, NOTEBOOKS, FILES, CORRESPONDENCE, REPORTS,
MEMORANDA OR SIMILAR MATERIALS OF OR CONTAINING PROPRIETARY INFORMATION, OR
OTHER MATERIALS OR PROPERTY OF ANY KIND BELONGING TO THE COMPANY UNLESS
NECESSARY OR APPROPRIATE IN THE PERFORMANCE OF HIS DUTIES TO THE COMPANY.  IF
THE EXECUTIVE REMOVES SUCH MATERIALS OR PROPERTY IN THE PERFORMANCE OF HIS
DUTIES, THE EXECUTIVE WILL RETURN SUCH MATERIALS OR PROPERTY TO THEIR PROPER
FILES OR PLACES OF SAFEKEEPING AS PROMPTLY AS POSSIBLE AFTER THE REMOVAL HAS
SERVED ITS SPECIFIC PURPOSE.  THE EXECUTIVE WILL NOT MAKE, RETAIN, REMOVE AND/OR
DISTRIBUTE ANY COPIES OF ANY SUCH MATERIALS OR PROPERTY, OR DIVULGE TO ANY THIRD
PERSON THE NATURE OF AND/OR CONTENTS OF SUCH MATERIALS OR PROPERTY OR ANY OTHER
ORAL OR WRITTEN INFORMATION TO WHICH HE MAY HAVE ACCESS OR BECOME FAMILIAR IN
THE COURSE OF HIS EMPLOYMENT, EXCEPT TO THE EXTENT NECESSARY IN THE PERFORMANCE
OF HIS DUTIES.  UPON TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY,
HE WILL LEAVE WITH THE COMPANY OR PROMPTLY RETURN TO THE COMPANY ALL ORIGINALS
AND COPIES OF SUCH MATERIALS OR PROPERTY THEN IN HIS POSSESSION.


 


5.3.2.  INTELLECTUAL PROPERTY.  THE EXECUTIVE AGREES THAT ALL THE INTELLECTUAL
PROPERTY (AS DEFINED BELOW) WILL BE CONSIDERED “WORKS MADE FOR HIRE” AS THAT
TERM IS DEFINED IN SECTION 101 OF THE COPYRIGHT ACT (17 U.S.C. § 101) AND THAT
ALL RIGHT, TITLE AND

 

8

--------------------------------------------------------------------------------


 


INTEREST IN SUCH INTELLECTUAL PROPERTY WILL BE THE SOLE AND EXCLUSIVE PROPERTY
OF THE COMPANY.  TO THE EXTENT THAT ANY OF THE INTELLECTUAL PROPERTY MAY NOT BY
LAW BE CONSIDERED A WORK MADE FOR HIRE, OR TO THE EXTENT THAT, NOTWITHSTANDING
THE FOREGOING, THE EXECUTIVE RETAINS ANY INTEREST IN THE INTELLECTUAL PROPERTY,
THE EXECUTIVE HEREBY IRREVOCABLY ASSIGNS AND TRANSFERS TO THE COMPANY ANY AND
ALL RIGHT, TITLE, OR INTEREST THAT THE EXECUTIVE MAY NOW OR IN THE FUTURE HAVE
IN THE INTELLECTUAL PROPERTY UNDER PATENT, COPYRIGHT, TRADE SECRET, TRADEMARK OR
OTHER LAW, IN PERPETUITY OR FOR THE LONGEST PERIOD OTHERWISE PERMITTED BY LAW,
WITHOUT THE NECESSITY OF FURTHER CONSIDERATION.  THE COMPANY WILL BE ENTITLED TO
OBTAIN AND HOLD IN ITS OWN NAME ALL COPYRIGHTS, PATENTS, TRADE SECRETS,
TRADEMARKS AND OTHER SIMILAR REGISTRATIONS WITH RESPECT TO SUCH INTELLECTUAL
PROPERTY.  THE EXECUTIVE FURTHER AGREES TO EXECUTE ANY AND ALL DOCUMENTS AND
PROVIDE ANY FURTHER COOPERATION OR ASSISTANCE REASONABLY REQUIRED BY THE
COMPANY, AT THE COMPANY’S SOLE COST AND EXPENSE, TO PERFECT, MAINTAIN OR
OTHERWISE PROTECT ITS RIGHTS IN THE INTELLECTUAL PROPERTY.  IF THE COMPANY IS
UNABLE AFTER REASONABLE EFFORTS TO SECURE THE EXECUTIVE’S SIGNATURE, COOPERATION
OR ASSISTANCE IN ACCORDANCE WITH THE PRECEDING SENTENCE, WHETHER BECAUSE OF THE
EXECUTIVE’S INCAPACITY OR ANY OTHER REASON WHATSOEVER, THE EXECUTIVE HEREBY
DESIGNATES AND APPOINTS THE COMPANY OR ITS DESIGNEE AS THE EXECUTIVE’S AGENT AND
ATTORNEY-IN-FACT, TO ACT ON HIS BEHALF, TO EXECUTE AND FILE DOCUMENTS AND TO DO
ALL OTHER LAWFULLY PERMITTED ACTS NECESSARY OR DESIRABLE TO PERFECT, MAINTAIN OR
OTHERWISE PROTECT THE COMPANY’S RIGHTS IN THE INTELLECTUAL PROPERTY.  THE
EXECUTIVE ACKNOWLEDGES AND AGREES THAT SUCH APPOINTMENT IS COUPLED WITH AN
INTEREST AND IS THEREFORE IRREVOCABLE.


 


5.4.  DEFINITIONS.  FOR PURPOSES OF THIS AGREEMENT, THE FOLLOWING TERMS HAVE THE
MEANINGS DEFINED BELOW:


 


5.4.1.  “BUSINESS” MEANS RESEARCH, DEVELOPMENT, MANUFACTURE, SUPPLY, MARKETING,
LICENSING, USE AND SALE OF BIOLOGIC, PHARMACEUTICAL AND THERAPEUTIC MATERIALS
AND PRODUCTS AND RELATED PROCESS TECHNOLOGY INCLUDING, WITHOUT LIMITATION,
RESEARCH, DEVELOPMENT, MANUFACTURE, SUPPLY, MARKETING, LICENSING, USE AND SALE
OF PRODUCTS AND TECHNOLOGY DIRECTED TO (A) THE ENZYMATIC SYNTHESIS OF COMPLEX
CARBOHYDRATES FOR USE IN FOOD, COSMETIC, THERAPEUTIC, CONSUMER AND INDUSTRIAL
APPLICATIONS, (B) ENZYMATIC SYNTHESIS OR MODIFICATION OF THE CARBOHYDRATE
PORTION OF PROTEINS OR LIPIDS, (C) CARBOHYDRATE-BASED THERAPEUTICS AND (D) THE
DEVELOPMENT OF PROTEIN THERAPEUTICS USING SIALLYLATION, FUCOSYLATION,
GLYCOSYLATION, GLYCOPEGYLATION™, OR GLYCOCONJUGATION™ .


 


5.4.2.  “INTELLECTUAL PROPERTY” MEANS (A) ALL INVENTIONS (WHETHER PATENTABLE OR
UNPATENTABLE AND WHETHER OR NOT REDUCED TO PRACTICE), ALL IMPROVEMENTS THERETO,
AND ALL PATENTS AND PATENT APPLICATIONS CLAIMING SUCH INVENTIONS, (B) ALL
TRADEMARKS, SERVICE MARKS, TRADE DRESS, LOGOS, TRADE NAMES, FICTITIOUS NAMES,
BRAND NAMES, BRAND MARKS AND CORPORATE NAMES, TOGETHER WITH ALL TRANSLATIONS,
ADAPTATIONS, DERIVATIONS, AND COMBINATIONS THEREOF AND INCLUDING ALL GOODWILL
ASSOCIATED THEREWITH, AND ALL APPLICATIONS, REGISTRATIONS, AND

 

9

--------------------------------------------------------------------------------


 


RENEWALS IN CONNECTION THEREWITH, (C) ALL COPYRIGHTABLE WORKS, ALL COPYRIGHTS,
AND ALL APPLICATIONS, REGISTRATIONS, AND RENEWALS IN CONNECTION THEREWITH,
(D) ALL MASK WORKS AND ALL APPLICATIONS, REGISTRATIONS, AND RENEWALS IN
CONNECTION THEREWITH, (E) ALL TRADE SECRETS (INCLUDING RESEARCH AND DEVELOPMENT,
KNOW-HOW, FORMULAS, COMPOSITIONS, MANUFACTURING AND PRODUCTION PROCESSES AND
TECHNIQUES, METHODOLOGIES, TECHNICAL DATA, DESIGNS, DRAWINGS AND
SPECIFICATIONS), (F) ALL COMPUTER SOFTWARE (INCLUDING DATA, SOURCE AND OBJECT
CODES AND RELATED DOCUMENTATION), (G) ALL OTHER PROPRIETARY RIGHTS, (H) ALL
COPIES AND TANGIBLE EMBODIMENTS THEREOF (IN WHATEVER FORM OR MEDIUM), OR SIMILAR
INTANGIBLE PERSONAL PROPERTY WHICH HAVE BEEN OR ARE DEVELOPED OR CREATED IN
WHOLE OR IN PART BY THE EXECUTIVE (I) AT ANY TIME AND AT ANY PLACE WHILE THE
EXECUTIVE IS EMPLOYED BY COMPANY AND WHICH, IN THE CASE OF ANY OR ALL OF THE
FOREGOING, ARE RELATED TO AND USED IN CONNECTION WITH THE BUSINESS OF THE
COMPANY, OR (II) AS A RESULT OF TASKS ASSIGNED TO THE EXECUTIVE BY THE COMPANY.


 


5.4.3.  “PROPRIETARY INFORMATION” MEANS ANY AND ALL INFORMATION OF THE COMPANY
OR OF ANY SUBSIDIARY OR AFFILIATE OF THE COMPANY.   SUCH PROPRIETARY INFORMATION
SHALL INCLUDE, BUT SHALL NOT BE LIMITED TO, THE FOLLOWING ITEMS AND INFORMATION
RELATING TO THE FOLLOWING ITEMS: (A) ALL INTELLECTUAL PROPERTY AND PROPRIETARY
RIGHTS OF THE COMPANY (INCLUDING WITHOUT LIMITATION INTELLECTUAL PROPERTY)
(B) COMPUTER CODES OR INSTRUCTIONS (INCLUDING SOURCE AND OBJECT CODE LISTINGS,
PROGRAM LOGIC ALGORITHMS, SUBROUTINES, MODULES OR OTHER SUBPARTS OF COMPUTER
PROGRAMS AND RELATED DOCUMENTATION, INCLUDING PROGRAM NOTATION), COMPUTER
PROCESSING SYSTEMS AND TECHNIQUES, ALL COMPUTER INPUTS AND OUTPUTS (REGARDLESS
OF THE MEDIA ON WHICH STORED OR LOCATED), HARDWARE AND SOFTWARE CONFIGURATIONS,
DESIGNS, ARCHITECTURE AND INTERFACES, (C) BUSINESS RESEARCH, STUDIES, PROCEDURES
AND COSTS, (D) FINANCIAL DATA, (E) DISTRIBUTION METHODS, (F) MARKETING DATA,
METHODS, PLANS AND EFFORTS, (G) THE IDENTITIES OF ACTUAL AND PROSPECTIVE
CUSTOMERS, CONTRACTORS AND SUPPLIERS, (H) THE TERMS OF CONTRACTS AND AGREEMENTS
WITH CUSTOMERS, CONTRACTORS AND SUPPLIERS, (I) THE NEEDS AND REQUIREMENTS OF,
AND THE COMPANY’S COURSE OF DEALING WITH, ACTUAL OR PROSPECTIVE CUSTOMERS,
CONTRACTORS AND SUPPLIERS, (J) PERSONNEL INFORMATION, (K) CUSTOMER AND VENDOR
CREDIT INFORMATION, AND (L) ANY INFORMATION RECEIVED FROM THIRD PARTIES SUBJECT
TO OBLIGATIONS OF NON-DISCLOSURE OR NON-USE.  FAILURE BY THE COMPANY TO MARK ANY
OF THE PROPRIETARY INFORMATION AS CONFIDENTIAL OR PROPRIETARY SHALL NOT AFFECT
ITS STATUS AS PROPRIETARY INFORMATION UNDER THE TERMS OF THIS AGREEMENT.


 


5.5.  ACKNOWLEDGEMENTS.  THE EXECUTIVE ACKNOWLEDGES THAT THE RESTRICTIVE
COVENANTS ARE REASONABLE AND NECESSARY TO PROTECT THE LEGITIMATE INTERESTS OF
THE COMPANY AND ITS AFFILIATES AND THAT THE DURATION AND GEOGRAPHIC SCOPE OF THE
RESTRICTIVE COVENANTS ARE REASONABLE GIVEN THE NATURE OF THIS AGREEMENT AND THE
POSITION THE EXECUTIVE WILL HOLD WITHIN THE COMPANY.  THE EXECUTIVE FURTHER
ACKNOWLEDGES THAT THE RESTRICTIVE COVENANTS ARE INCLUDED HEREIN IN ORDER TO
INDUCE THE COMPANY TO PROMOTE THE EXECUTIVE AND THAT THE COMPANY WOULD NOT HAVE
ENTERED INTO THIS AGREEMENT OR OTHERWISE PROMOTED THE EXECUTIVE IN THE ABSENCE
OF THE RESTRICTIVE COVENANTS.


 


5.6.  REMEDIES AND ENFORCEMENT UPON BREACH.

 


5.6.1.  SPECIFIC ENFORCEMENT. THE EXECUTIVE ACKNOWLEDGES THAT ANY BREACH BY HIM,
WILLFULLY OR OTHERWISE, OF THE RESTRICTIVE COVENANTS WILL CAUSE CONTINUING AND
IRREPARABLE INJURY TO THE COMPANY FOR WHICH MONETARY DAMAGES WOULD NOT BE AN

 

10

--------------------------------------------------------------------------------


 


ADEQUATE REMEDY.  THE EXECUTIVE SHALL NOT, IN ANY ACTION OR PROCEEDING TO
ENFORCE ANY OF THE PROVISIONS OF THIS AGREEMENT, ASSERT THE CLAIM OR DEFENSE
THAT SUCH AN ADEQUATE REMEDY AT LAW EXISTS.  IN THE EVENT OF ANY SUCH BREACH BY
THE EXECUTIVE, THE COMPANY SHALL HAVE THE RIGHT TO ENFORCE THE RESTRICTIVE
COVENANTS BY SEEKING INJUNCTIVE OR OTHER RELIEF IN ANY COURT, WITHOUT ANY
REQUIREMENT THAT A BOND OR OTHER SECURITY BE POSTED, AND THIS AGREEMENT SHALL
NOT IN ANY WAY LIMIT REMEDIES OF LAW OR IN EQUITY OTHERWISE AVAILABLE TO THE
COMPANY.


 


5.6.2.  JUDICIAL MODIFICATION.  IF ANY COURT DETERMINES THAT ANY OF THE
RESTRICTIVE COVENANTS, OR ANY PART THEREOF, IS UNENFORCEABLE BECAUSE OF THE
DURATION OR GEOGRAPHICAL SCOPE OF SUCH PROVISION, SUCH COURT SHALL HAVE THE
POWER TO MODIFY SUCH PROVISION AND, IN ITS MODIFIED FORM, SUCH PROVISION SHALL
THEN BE ENFORCEABLE.


 


5.6.3.  ACCOUNTING.  IF THE EXECUTIVE BREACHES ANY OF THE RESTRICTIVE COVENANTS,
THE COMPANY WILL HAVE THE RIGHT AND REMEDY TO REQUIRE THE EXECUTIVE TO ACCOUNT
FOR AND PAY OVER TO THE COMPANY ALL COMPENSATION, PROFITS, MONIES, ACCRUALS,
INCREMENTS OR OTHER BENEFITS DERIVED OR RECEIVED BY THE EXECUTIVE AS THE RESULT
OF SUCH BREACH.  THIS RIGHT AND REMEDY WILL BE IN ADDITION TO, AND NOT IN LIEU
OF, ANY OTHER RIGHTS AND REMEDIES AVAILABLE TO THE COMPANY UNDER LAW OR IN
EQUITY.


 


5.6.4.  ENFORCEABILITY.  IF ANY COURT HOLDS THE RESTRICTIVE COVENANTS
UNENFORCEABLE BY REASON OF THEIR BREADTH OR SCOPE OR OTHERWISE, IT IS THE
INTENTION OF THE PARTIES HERETO THAT SUCH DETERMINATION NOT BAR OR IN ANY WAY
AFFECT THE RIGHT OF THE COMPANY TO THE RELIEF PROVIDED ABOVE IN THE COURTS OF
ANY OTHER JURISDICTION WITHIN THE GEOGRAPHIC SCOPE OF SUCH RESTRICTIVE
COVENANTS.


 


5.6.5.  DISCLOSURE OF RESTRICTIVE COVENANTS.  THE EXECUTIVE AGREES TO DISCLOSE
THE EXISTENCE AND TERMS OF THE RESTRICTIVE COVENANTS TO ANY EMPLOYER THAT THE
EXECUTIVE MAY WORK FOR DURING THE RESTRICTED PERIOD.


 


5.6.6.  EXTENSION OF RESTRICTED PERIOD.  IF THE EXECUTIVE BREACHES SECTION 5.1
IN ANY RESPECT, THE RESTRICTIONS CONTAINED IN THAT SECTION WILL BE EXTENDED FOR
A PERIOD EQUAL TO THE PERIOD THAT THE EXECUTIVE WAS IN BREACH.


 


6.     CHANGE IN CONTROL.


 


6.1.           CERTAIN TERMINATIONS FOLLOWING A CHANGE IN CONTROL.  IF THE
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY CEASES WITHIN EIGHTEEN MONTHS FOLLOWING
A CHANGE IN CONTROL (AS DEFINED BELOW) AS A RESULT OF A TERMINATION BY THE
COMPANY WITHOUT CAUSE (NOT INCLUDING, SOLELY FOR PURPOSES OF THIS SECTION 6, A
TERMINATION AS A RESULT OF THE EXECUTIVE’S DEATH OR DISABILITY) OR A RESIGNATION
BY THE EXECUTIVE FOR GOOD REASON, THEN:


 


6.1.1.      THE RESTRICTED PERIOD WILL BE EXTENDED BY EIGHTEEN MONTHS;


 


6.1.2.  SUBJECT TO SECTION 8 AND IN LIEU OF THE PAYMENTS AND BENEFITS PROVIDED
FOR IN SECTION 4.2, (A) THE COMPANY WILL PAY TO THE EXECUTIVE A CASH AMOUNT
EQUAL TO PRO-RATA PORTION OF THE TARGET ANNUAL BONUS FOR THE CALENDAR YEAR IN
WHICH THE

 

11

--------------------------------------------------------------------------------


 


TERMINATION OCCURS, DETERMINED BY MULTIPLYING THE TARGET ANNUAL BONUS BY A
FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS DURING THE YEAR THAT
TRANSPIRED BEFORE THE DATE OF THE EXECUTIVE’S TERMINATION OF EMPLOYMENT AND THE
DENOMINATOR OF WHICH IS 365, (B) THE COMPANY WILL PAY TO THE EXECUTIVE A CASH
AMOUNT EQUAL TO THE SUM OF (I) 2.5 TIMES THE EXECUTIVE’S BASE SALARY AS IN
EFFECT ON SUCH DATE, AND (II) 2.5 TIMES THE TARGET ANNUAL BONUS AMOUNT
APPLICABLE FOR THE CALENDAR YEAR IN WHICH THE TERMINATION OCCURS, (C) TO THE
EXTENT NOT PREVIOUSLY PAID, THE COMPANY WILL PAY TO THE EXECUTIVE ANY ANNUAL
BONUS PAYABLE WITH RESPECT TO A CALENDAR YEAR THAT ENDED PRIOR TO THAT
TERMINATION, (D) ALL OUTSTANDING STOCK OPTIONS THEN HELD BY EXECUTIVE (INCLUDING
THE STOCK OPTION) WILL THEN BECOME FULLY VESTED AND IMMEDIATELY EXERCISABLE AND
WILL REMAIN EXERCISABLE FOR THE SHORTER OF (I) THE 30-MONTH PERIOD IMMEDIATELY
FOLLOWING THE EXECUTIVE’S CESSATION OF EMPLOYMENT, OR (II) THE PERIOD REMAINING
UNTIL THE SCHEDULED EXPIRATION OF THE OPTION (DETERMINED WITHOUT REGARD TO THE
EXECUTIVE’S CESSATION OF EMPLOYMENT), AND (D) THE COMPANY WILL PAY TO THE
EXECUTIVE THE ADDITIONAL AMOUNT, IF ANY, PAYABLE PURSUANT TO SECTION 7 BELOW.


 


6.2.    DEFINITIONS.  FOR PURPOSES OF THIS AGREEMENT, THE TERM “CHANGE IN
CONTROL” MEANS A CHANGE IN OWNERSHIP OR CONTROL OF THE COMPANY EFFECTED THROUGH
ANY OF THE FOLLOWING TRANSACTIONS:


 


6.2.1.  THE DIRECT OR INDIRECT ACQUISITION BY ANY PERSON OR RELATED GROUP OF
PERSONS (OTHER THAN THE COMPANY OR A PERSON THAT DIRECTLY OR INDIRECTLY
CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH, THE COMPANY) OF
BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED) OF SECURITIES POSSESSING MORE THAN 50% OF THE
TOTAL COMBINED VOTING POWER OF THE COMPANY’S OUTSTANDING SECURITIES;


 


6.2.2.  A CHANGE IN THE COMPOSITION OF THE BOARD OVER A PERIOD OF 36 MONTHS OR
LESS SUCH THAT A MAJORITY OF THE BOARD MEMBERS CEASES, BY REASON OF ONE OR MORE
CONTESTED ELECTIONS FOR BOARD MEMBERSHIP, TO BE COMPRISED OF INDIVIDUALS WHO
EITHER (A) HAVE BEEN BOARD MEMBERS CONTINUOUSLY SINCE THE BEGINNING OF SUCH
PERIOD, OR (B) HAVE BEEN ELECTED OR NOMINATED FOR ELECTION AS BOARD MEMBERS
DURING SUCH PERIOD BY AT LEAST A MAJORITY OF THE BOARD MEMBERS DESCRIBED IN
CLAUSE (A) WHO WERE STILL IN OFFICE AT THE TIME SUCH ELECTION OR NOMINATION WAS
APPROVED BY THE BOARD;


 


6.2.3.  THE CONSUMMATION OF ANY CONSOLIDATION, SHARE EXCHANGE OR MERGER OF THE
COMPANY (A) IN WHICH THE STOCKHOLDERS OF THE COMPANY IMMEDIATELY PRIOR TO SUCH
TRANSACTION DO NOT OWN AT LEAST A MAJORITY OF THE VOTING POWER OF THE ENTITY
WHICH SURVIVES/RESULTS FROM THAT TRANSACTION, OR (B) IN WHICH A STOCKHOLDER OF
THE COMPANY WHO DOES NOT OWN A MAJORITY OF THE VOTING STOCK OF THE COMPANY
IMMEDIATELY PRIOR TO SUCH TRANSACTION, OWNS A MAJORITY OF THE COMPANY’S VOTING
STOCK IMMEDIATELY AFTER SUCH TRANSACTION; OR


 


6.2.4.  THE LIQUIDATION OR DISSOLUTION OF THE COMPANY OR ANY SALE, LEASE,
EXCHANGE OR OTHER TRANSFER (IN ONE TRANSACTION OR A SERIES OF RELATED
TRANSACTIONS) OF ALL OR SUBSTANTIALLY

 

12

--------------------------------------------------------------------------------



 


ALL THE ASSETS OF THE COMPANY, INCLUDING STOCK HELD IN SUBSIDIARY CORPORATIONS
OR INTERESTS HELD IN SUBSIDIARY VENTURES.


 


7.     PARACHUTE PAYMENTS.


 


7.1.           GENERALLY.  ALL AMOUNTS PAYABLE TO THE EXECUTIVE UNDER THIS
AGREEMENT WILL BE MADE WITHOUT REGARD TO WHETHER THE DEDUCTIBILITY OF SUCH
PAYMENTS (CONSIDERED TOGETHER WITH ANY OTHER ENTITLEMENTS OR PAYMENTS OTHERWISE
PAID OR DUE TO THE EXECUTIVE) WOULD BE LIMITED OR PRECLUDED BY SECTION 280G OF
THE CODE AND WITHOUT REGARD TO WHETHER SUCH PAYMENTS WOULD SUBJECT THE EXECUTIVE
TO THE EXCISE TAX LEVIED ON CERTAIN “EXCESS PARACHUTE PAYMENTS” UNDER
SECTION 4999 OF THE CODE (THE “PARACHUTE EXCISE TAX”).


 


7.2.           GROSS-UP.  IF ALL OR ANY PORTION OF THE PAYMENTS OR OTHER
BENEFITS PROVIDED UNDER ANY SECTION OF THIS AGREEMENT, EITHER ALONE OR TOGETHER
WITH ANY OTHER PAYMENTS AND BENEFITS WHICH THE EXECUTIVE RECEIVES OR IS ENTITLED
TO RECEIVE FROM THE COMPANY OR ITS AFFILIATES (WHETHER PAID OR PAYABLE OR
DISTRIBUTED OR DISTRIBUTABLE) PURSUANT TO THE TERMS OF THIS AGREEMENT OR
OTHERWISE PURSUANT TO OR BY REASON OF ANY OTHER AGREEMENT, POLICY, PLAN, PROGRAM
OR ARRANGEMENT, INCLUDING WITHOUT LIMITATION ANY STOCK OPTION, STOCK
APPRECIATION RIGHT OR SIMILAR RIGHT, OR THE LAPSE OR TERMINATION OF ANY
RESTRICTION ON OR THE VESTING OR EXERCISABILITY OF ANY OF THE FOREGOING (THE
“PAYMENT”) WOULD RESULT IN THE IMPOSITION OF A PARACHUTE EXCISE TAX, THE
EXECUTIVE WILL BE ENTITLED TO AN ADDITIONAL PAYMENT (THE “GROSS-UP PAYMENT”) IN
AN AMOUNT SUCH THAT THE NET AMOUNT OF THE PAYMENT AND THE GROSS-UP PAYMENT
RETAINED BY THE EXECUTIVE AFTER THE CALCULATION AND DEDUCTION OF ALL EXCISE
TAXES (INCLUDING ANY INTEREST OR PENALTIES IMPOSED WITH RESPECT TO SUCH TAXES)
ON THE PAYMENT AND ALL FEDERAL, STATE AND LOCAL INCOME TAX, EMPLOYMENT TAX AND
EXCISE TAX (INCLUDING ANY INTEREST OR PENALTIES IMPOSED WITH RESPECT TO SUCH
TAXES) ON THE GROSS-UP PAYMENT PROVIDED FOR IN THIS SECTION 7.2, AND TAKING INTO
ACCOUNT ANY LOST OR REDUCED TAX DEDUCTIONS ON ACCOUNT OF THE GROSS-UP PAYMENT,
SHALL BE EQUAL TO THE PAYMENT.


 


7.3.           MEASUREMENTS AND ADJUSTMENTS.  THE DETERMINATION OF THE AMOUNT OF
THE PAYMENTS AND BENEFITS PAID AND PAYABLE TO THE EXECUTIVE AND WHETHER AND TO
WHAT EXTENT PAYMENTS UNDER SECTION 7.2 ARE REQUIRED TO BE MADE WILL BE MADE AT
THE COMPANY’S EXPENSE BY AN INDEPENDENT AUDITOR SELECTED BY MUTUAL AGREEMENT OF
THE COMPANY AND THE EXECUTIVE, WHICH AUDITOR SHALL PROVIDE EXECUTIVE AND THE
COMPANY WITH DETAILED SUPPORTING CALCULATIONS WITH RESPECT TO ITS DETERMINATION
WITHIN FIFTEEN (15) BUSINESS DAYS OF THE RECEIPT OF NOTICE FROM THE EXECUTIVE OR
THE COMPANY THAT THE EXECUTIVE HAS RECEIVED OR WILL RECEIVE A PAYMENT THAT IS
POTENTIALLY SUBJECT TO THE PARACHUTE EXCISE TAX.  FOR THE PURPOSES OF
DETERMINING WHETHER ANY PAYMENTS WILL BE SUBJECT TO THE PARACHUTE EXCISE TAX AND
THE AMOUNT OF SUCH PARACHUTE EXCISE TAX, SUCH PAYMENTS WILL BE TREATED AS
“PARACHUTE PAYMENTS” WITHIN THE MEANING OF SECTION 280G OF THE CODE, AND ALL
“PARACHUTE PAYMENTS” IN EXCESS OF THE “BASE AMOUNT” (AS DEFINED UNDER SECTION
280G(B)(3) OF THE CODE) SHALL BE TREATED AS SUBJECT TO THE PARACHUTE EXCISE TAX,
UNLESS AND EXCEPT TO THE EXTENT THAT IN THE OPINION OF THE ACCOUNTANTS SUCH
PAYMENTS (IN WHOLE OR IN PART) EITHER DO NOT CONSTITUTE “PARACHUTE PAYMENTS” OR
REPRESENT REASONABLE COMPENSATION FOR SERVICES ACTUALLY RENDERED (WITHIN THE
MEANING OF SECTION 280G(B)(4) OF THE CODE) IN EXCESS OF THE “BASE AMOUNT,” OR
SUCH “PARACHUTE PAYMENTS” ARE

 

13

--------------------------------------------------------------------------------


 


OTHERWISE NOT SUBJECT TO SUCH PARACHUTE EXCISE TAX.  FOR PURPOSES OF DETERMINING
THE AMOUNT OF THE GROSS-UP PAYMENT, IF ANY, THE EXECUTIVE SHALL BE DEEMED TO PAY
FEDERAL INCOME TAXES AT THE HIGHEST APPLICABLE MARGINAL RATE OF FEDERAL INCOME
TAXATION FOR THE CALENDAR YEAR IN WHICH THE GROSS-UP PAYMENT IS TO BE MADE AND
TO PAY ANY APPLICABLE STATE AND LOCAL INCOME TAXES AT THE HIGHEST APPLICABLE
MARGINAL RATE OF TAXATION FOR THE CALENDAR YEAR IN WHICH THE GROSS-UP PAYMENT IS
TO BE MADE, NET OF THE MAXIMUM REDUCTION IN FEDERAL INCOME TAXES WHICH COULD BE
OBTAINED FROM THE DEDUCTION OF SUCH STATE OR LOCAL TAXES IF PAID IN SUCH YEAR
(DETERMINED WITHOUT REGARD TO LIMITATIONS ON DEDUCTIONS BASED UPON THE AMOUNT OF
THE EXECUTIVE’S ADJUSTED GROSS INCOME); AND TO HAVE OTHERWISE ALLOWABLE
DEDUCTIONS FOR FEDERAL, STATE AND LOCAL INCOME TAX PURPOSES AT LEAST EQUAL TO
THOSE DISALLOWED BECAUSE OF THE INCLUSION OF THE GROSS-UP PAYMENT IN THE
EXECUTIVE’S ADJUSTED GROSS INCOME.  ANY GROSS-UP PAYMENT SHALL BE PAID BY THE
COMPANY AT THE TIME THE EXECUTIVE IS ENTITLED TO RECEIVE THE PAYMENT.  ANY
DETERMINATION BY THE AUDITOR SHALL BE BINDING UPON THE COMPANY AND THE
EXECUTIVE.


 


7.4.           IN THE EVENT OF ANY UNDERPAYMENT OR OVERPAYMENT TO THE EXECUTIVE
(DETERMINED AFTER THE APPLICATION OF SECTION 7.2), THE AMOUNT OF SUCH
UNDERPAYMENT OR OVERPAYMENT WILL BE, AS PROMPTLY AS PRACTICABLE, PAID BY THE
COMPANY TO THE EXECUTIVE OR REFUNDED BY THE EXECUTIVE TO THE COMPANY, AS THE
CASE MAY BE, WITH INTEREST AT THE APPLICABLE FEDERAL RATE SPECIFIED IN
SECTION 7872(F)(2) OF THE CODE.


 


8.     TIMING OF PAYMENTS FOLLOWING TERMINATION.


 


8.1.           NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT, THE PAYMENTS AND
BENEFITS DESCRIBED IN SECTIONS 4.2, 6 AND 7 ARE CONDITIONED ON THE EXECUTIVE’S
EXECUTION AND DELIVERY TO THE COMPANY, WITHIN 60 DAYS FOLLOWING HIS CESSATION OF
EMPLOYMENT, OF A RELEASE SUBSTANTIALLY IDENTICAL TO THAT ATTACHED HERETO AS
EXHIBIT I IN A MANNER CONSISTENT WITH THE REQUIREMENTS OF THE OLDER WORKERS
BENEFIT PROTECTION ACT (THE “MUTUAL RELEASE”).  THE AMOUNTS DESCRIBED IN
SECTIONS 4.2.1 AND 6.1.2 WILL BE PAID IN A LUMP SUM, ON THE EIGHTH DAY FOLLOWING
THE EXECUTIVE’S EXECUTION AND DELIVERY OF THE MUTUAL RELEASE (PROVIDED THAT THE
MUTUAL RELEASE HAS NOT BEEN REVOKED BY THE EXECUTIVE).  THE COMPANY COVENANTS
THAT IF THE EXECUTIVE EXECUTES THE MUTUAL RELEASE, THE COMPANY WILL ALSO EXECUTE
THE MUTUAL RELEASE.


 


8.2.           IRC SECTION 409A. TO THE EXTENT COMPLIANCE WITH THE REQUIREMENTS
OF TREAS. REG. §1.409A-3(I)(2) OR ANY SUCCESSOR PROVISION  IS NECESSARY TO AVOID
THE APPLICATION OF AN ADDITIONAL TAX UNDER SECTION 409A OF THE CODE ON PAYMENTS
DUE TO THE EXECUTIVE UPON OR FOLLOWING HIS SEPARATION FROM SERVICE, THEN,
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT (OR ANY OTHERWISE
APPLICABLE PLAN, POLICY, AGREEMENT OR ARRANGEMENT), ANY SUCH PAYMENTS THAT ARE
OTHERWISE DUE WITHIN SIX MONTHS FOLLOWING THE EXECUTIVE’S SEPARATION FROM
SERVICE WILL BE DEFERRED (WITHOUT INTEREST) AND PAID TO THE EXECUTIVE IN A LUMP
SUM IMMEDIATELY FOLLOWING THAT SIX MONTH PERIOD.

 

14

--------------------------------------------------------------------------------


 


9.                                            MISCELLANEOUS.


 


9.1.           NO LIABILITY OF OFFICERS AND DIRECTORS FOR SEVERANCE UPON
INSOLVENCY.  NOTWITHSTANDING ANY OTHER PROVISION OF THE AGREEMENT AND INTENDING
TO BE BOUND BY THIS PROVISION, THE EXECUTIVE HEREBY (A) WAIVES ANY RIGHT TO
CLAIM PAYMENT OF AMOUNTS OWED TO HIM, NOW OR IN THE FUTURE, PURSUANT TO THIS
AGREEMENT FROM DIRECTORS OR OFFICERS OF THE COMPANY IF THE COMPANY BECOMES
INSOLVENT, AND (B) FULLY AND FOREVER RELEASES AND DISCHARGES THE COMPANY’S
OFFICERS AND DIRECTORS FROM ANY AND ALL CLAIMS, DEMANDS, LIENS, ACTIONS, SUITS,
CAUSES OF ACTION OR JUDGMENTS ARISING OUT OF ANY PRESENT OR FUTURE CLAIM FOR
SUCH AMOUNTS.


 


9.2.           OTHER AGREEMENTS.  THE EXECUTIVE REPRESENTS AND WARRANTS TO THE
COMPANY THAT THERE ARE NO RESTRICTIONS, AGREEMENTS OR UNDERSTANDINGS WHATSOEVER
TO WHICH HE IS A PARTY THAT WOULD PREVENT OR MAKE UNLAWFUL HIS EXECUTION OF THIS
AGREEMENT, THAT WOULD BE INCONSISTENT OR IN CONFLICT WITH THIS AGREEMENT OR
EXECUTIVE’S OBLIGATIONS HEREUNDER, OR THAT WOULD OTHERWISE PREVENT, LIMIT OR
IMPAIR THE PERFORMANCE BY EXECUTIVE OF HIS DUTIES UNDER THIS AGREEMENT.


 


9.3.           SUCCESSORS AND ASSIGNS. THE COMPANY MAY ASSIGN THIS AGREEMENT TO
ANY SUCCESSOR TO ALL OR SUBSTANTIALLY ALL OF ITS ASSETS AND BUSINESS BY MEANS OF
LIQUIDATION, DISSOLUTION, MERGER, CONSOLIDATION, TRANSFER OF ASSETS, OR
OTHERWISE.  THE DUTIES OF THE EXECUTIVE HEREUNDER ARE PERSONAL TO THE EXECUTIVE
AND MAY NOT BE ASSIGNED BY HIM.


 


9.4.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICTS OF LAWS.


 


9.5.           ENFORCEMENT.  ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT WILL BE INSTITUTED IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF PENNSYLVANIA, OR IF THAT COURT DOES NOT HAVE OR WILL NOT
ACCEPT JURISDICTION, IN ANY COURT OF GENERAL JURISDICTION IN THE COMMONWEALTH OF
PENNSYLVANIA, AND THE EXECUTIVE AND THE COMPANY HEREBY CONSENT TO THE PERSONAL
AND EXCLUSIVE JURISDICTION OF SUCH COURT(S) AND HEREBY WAIVE ANY
OBJECTION(S) THAT THEY MAY HAVE TO PERSONAL JURISDICTION, THE LAYING OF VENUE OF
ANY SUCH PROCEEDING AND ANY CLAIM OR DEFENSE OF INCONVENIENT FORUM.


 


9.6.           WAIVERS; SEPARABILITY.  THE WAIVER BY EITHER PARTY HERETO OF ANY
RIGHT HEREUNDER OR ANY FAILURE TO PERFORM OR BREACH BY THE OTHER PARTY HERETO
SHALL NOT BE DEEMED A WAIVER OF ANY OTHER RIGHT HEREUNDER OR ANY OTHER FAILURE
OR BREACH BY THE OTHER PARTY HERETO, WHETHER OF THE SAME OR A SIMILAR NATURE OR
OTHERWISE.  NO WAIVER SHALL BE DEEMED TO HAVE OCCURRED UNLESS SET FORTH IN A
WRITING EXECUTED BY OR ON BEHALF OF THE WAIVING PARTY.  NO SUCH WRITTEN WAIVER
SHALL BE DEEMED A CONTINUING WAIVER UNLESS SPECIFICALLY STATED THEREIN, AND EACH
SUCH WAIVER SHALL OPERATE ONLY AS TO THE SPECIFIC TERM OR CONDITION WAIVED AND
SHALL NOT CONSTITUTE A WAIVER OF SUCH TERM OR CONDITION FOR THE FUTURE OR AS TO
ANY ACT OTHER THAN THAT SPECIFICALLY WAIVED.  IF ANY PROVISION OF THIS AGREEMENT
SHALL BE DECLARED TO BE INVALID OR UNENFORCEABLE, IN WHOLE OR IN PART, SUCH
INVALIDITY OR UNENFORCEABILITY SHALL NOT AFFECT THE REMAINING PROVISIONS HEREOF
WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.

 

15

--------------------------------------------------------------------------------


 


9.7.           NOTICES.  ALL NOTICES AND COMMUNICATIONS THAT ARE REQUIRED OR
PERMITTED TO BE GIVEN HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE
BEEN DULY GIVEN WHEN HAND-DELIVERED OR SENT BY FIRST-CLASS, REGISTERED OR
CERTIFIED MAIL, NATIONALLY RECOGNIZED OVERNIGHT DELIVERY SERVICE, OR BY
FACSIMILE WITH A MACHINE-GENERATED CONFIRMATION (AND WITH A CONFIRMATION COPY
SENT BY ONE OF THE OTHER METHODS LISTED ABOVE) TO THE OTHER PARTY AT THE ADDRESS
SET FORTH BELOW:


 

If to the Company, to:

 

Neose Technologies, Inc.
102 Rock Road
Horsham PA 19044
Attn: General Counsel
Fax: 215-315-9200

 

With a copy to:

 

Pepper Hamilton LLP
3000 Two Logan Square
18th & Arch Streets
Philadelphia, PA 19103
Attn: Barry M. Abelson, Esquire
Fax: 215-981-4750

 

If to Executive, to:

 

George J. Vergis, Ph.D.
204 Weeks Pond Road

New Hope, PA  18938

 

With a copy to:
Edmonds & Co., P.C.

420 Fifth Avenue, 25th Floor

New York, New York  10018

Attn: Robert C. Edmonds, Esq.

Fax: 212-703-5440

 

or to such other address as may be specified in a notice given by one party to
the other party hereunder.

 


9.8.           ENTIRE AGREEMENT; AMENDMENTS.  AS OF THE EFFECTIVE DATE, THIS
AGREEMENT AND THE ATTACHED EXHIBITS CONTAIN THE ENTIRE AGREEMENT AND
UNDERSTANDING OF THE PARTIES HERETO RELATING TO THE SUBJECT MATTER HEREOF, AND
MERGES AND SUPERSEDES ALL PRIOR AND CONTEMPORANEOUS DISCUSSIONS, AGREEMENTS AND
UNDERSTANDINGS OF EVERY NATURE RELATING TO THE SUBJECT MATTER (INCLUDING,
WITHOUT LIMITATION, THAT CERTAIN LETTER AGREEMENT BETWEEN THE EXECUTIVE AND THE
COMPANY DATED JULY 2, 2001 AND THAT CERTAIN CHANGE IN CONTROL AGREEMENT BETWEEN
THE EXECUTIVE AND THE COMPANY DATED OCTOBER 11, 2002).  THIS

 

16

--------------------------------------------------------------------------------


 


AGREEMENT MAY NOT BE CHANGED OR MODIFIED, EXCEPT BY AN AGREEMENT IN WRITING
SIGNED BY EACH OF THE PARTIES HERETO.


 


9.9.           WITHHOLDING.  THE COMPANY WILL WITHHOLD FROM ANY PAYMENTS DUE TO
EXECUTIVE, ALL TAXES, FICA OR OTHER AMOUNTS REQUIRED TO BE WITHHELD PURSUANT TO
ANY APPLICABLE LAW.


 


9.10.  HEADINGS DESCRIPTIVE.  THE HEADINGS OF SECTIONS AND PARAGRAPHS OF THIS
AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT IN ANY WAY AFFECT THE
MEANING OR CONSTRUCTION OF ANY PROVISION OF THIS AGREEMENT.


 


9.11.  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN MULTIPLE COUNTERPARTS,
EACH OF WHICH WILL BE DEEMED TO BE AN ORIGINAL, BUT ALL OF WHICH TOGETHER WILL
CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.


 

[This space left blank intentionally; signature page follows.]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
and year first above written.

 

 

NEOSE TECHNOLOGIES, INC.

 

 

 

 

 

By:

     /s/ A. Brian Davis

 

 

     A. Brian Davis

 

 

     Senior Vice President & CFO

 

 

 

 

 

 

 

    /s/ George J. Vergis

 

GEORGE J. VERGIS, PH.D.

 

18

--------------------------------------------------------------------------------


 

Exhibit I

 

Mutual Release and Non-Disparagement Agreement

 

THIS MUTUAL RELEASE AND NON-DISPARAGEMENT AGREEMENT (this “Mutual Release”) is
made as of the        day of               ,            by and between GEORGE J.
VERGIS, Ph.D. (“Executive”) and NEOSE TECHNOLOGIES, INC. (the “Company”).

 

WHEREAS, Executive’s employment with the Company has ceased; and

 

WHEREAS, Executive has resigned as an officer and/or director of the Company and
each of its subsidiaries and affiliates; and

 

WHEREAS, pursuant to Section[s] 4[[,] [and] 6 [and 7]] of the Amended and
Restated Employment Agreement by and between the Company and Executive dated
April 30, 2007 (the “Employment Agreement”), the Company has agreed to pay
Executive certain amounts and to provide him with certain rights and benefits,
subject to the execution of this Mutual Release.

 

NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:

 

SECTION 1.           Consideration.  Executive acknowledges that: (i) the
payments, rights and benefits set forth in Section[s] 4[[,] [and] 6 [and 7]] of
the Employment Agreement constitute full settlement of all his rights under the
Employment Agreement, (ii) he has no entitlement under any other severance or
similar arrangement maintained by the Company, and (iii) except as otherwise
provided specifically in this Mutual Release, the Company does not and will not
have any other liability or obligation to Executive.  Executive further
acknowledges that, in the absence of his execution of this Mutual Release, the
benefits and payments specified in Section[s] 4[[,] [and] 6 [and 7]] of the
Employment Agreement would not otherwise be due to Executive.

 

SECTION 2.           Mutual Release and Covenant Not to Sue.

 

2.1.          The Company (including for purposes of this Section 2.1, its
parents, affiliates and subsidiaries) hereby fully and forever releases and
discharges Executive (and his heirs, executors and administrators), and
Executive hereby fully and forever releases and discharges Company (including
all predecessors and successors, assigns, officers, directors, trustees,
employees, agents and attorneys, past and present) from any and all claims,
demands, liens, agreements, contracts, covenants, actions, suits, causes of
action, obligations, controversies, debts, costs, expenses, damages, judgments,
orders and liabilities, of whatever kind or nature, direct or indirect, in law,
equity or otherwise, whether known or unknown, arising through the date of this
Mutual Release, out of Executive’s employment by the Company or the termination
thereof, including, but not limited to, any claims for relief or causes of
action under the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq.,
or any other federal, state or local statute, ordinance or regulation regarding
discrimination in employment and any claims, demands or actions based upon
alleged wrongful or retaliatory discharge or breach of contract under any state
or federal law.

 

2.2.          Executive expressly represents that he has not filed a lawsuit or
initiated any other administrative proceeding against the Company (including for
purposes of this Section 2.2, its parents, affiliates and subsidiaries) and that
he has not assigned any claim against the Company or any affiliate to any other
person or entity.  The Company expressly represents that it has not

 

--------------------------------------------------------------------------------


 

filed a lawsuit or initiated any other administrative proceeding against
Executive and that it has not assigned any claim against Executive to any other
person or entity.  Both Executive and the Company further promise not to
initiate a lawsuit or to bring any other claim against the other arising out of
or in any way related to Executive’s employment by the Company or the
termination of that employment.  This Mutual Release will not prevent Executive
from filing a charge with the Equal Employment Opportunity Commission (or
similar state agency) or participating in any investigation conducted by the
Equal Employment Opportunity Commission (or similar state agency); provided,
however, that any claims by Executive for personal relief in connection with
such a charge or investigation (such as reinstatement or monetary damages) would
be barred.

 

2.3.          The foregoing will not be deemed to release the Executive or the
Company from (a) claims solely to enforce this Mutual Release, (b) claims solely
to enforce Sections 4, 5, [6], [7] or 9 of the Employment Agreement, or
(c) claims solely to enforce the terms of any equity incentive award agreement
between Executive and the Company, or (d) claims for indemnification under the
Company’s By-Laws, under any indemnification agreement between the Company and
Executive or under any similar agreement.

 

SECTION 3.           Restrictive Covenants.  Executive acknowledges that
restrictive covenants contained in Section 5 of the Employment Agreement will
survive the termination of his employment.  Executive affirms that those
restrictive covenants are reasonable and necessary to protect the legitimate
interests of the Company, that he received adequate consideration in exchange
for agreeing to those restrictions and that he will abide by those restrictions.

 

SECTION 4.           Non-Disparagement.  The Company (meaning, solely for this
purpose, the Company’s directors and executive officers and other individuals
authorized to make official communications on the Company’s behalf) will not
disparage Executive or Executive’s performance or otherwise take any action
which could reasonably be expected to adversely affect Executive’s personal or
professional reputation.  Similarly, Executive will not disparage the Company or
any of its directors, officers, agents or employees or otherwise take any action
which could reasonably be expected to adversely affect the reputation of the
Company or the personal or professional reputation of any of the Company’s
directors, officers, agents or employees.

 

SECTION 5.           Cooperation.  Executive further agrees that, subject to
reimbursement of his reasonable expenses, he or she will cooperate fully with
the Company and its counsel with respect to any matter (including litigation,
investigations, or governmental proceedings) which relates to matters with which
Executive was involved during his employment with the Company.  Executive shall
render such cooperation in a timely manner on reasonable notice from the
Company.

 

SECTION 6.           Rescission Right.  Executive expressly acknowledges and
recites that (a) he has read and understands the terms of this Mutual Release in
its entirety, (b) he has entered into this Mutual Release knowingly and
voluntarily, without any duress or coercion; (c) he has been advised orally and
is hereby advised in writing to consult with an attorney with respect to this
Mutual Release before signing it; (d) he was provided twenty-one (21) calendar
days after receipt of the Mutual Release to consider its terms before signing
it; and (e) he or she is provided seven (7) calendar days from the date of
signing to terminate and revoke this Mutual Release, in which case this Mutual
Release shall be unenforceable, null and void.  Executive may revoke

 

--------------------------------------------------------------------------------


 

this Mutual Release during those seven (7) days by hand delivering written
notice of revocation to the Company at the address specified in Section 9.7 of
the Employment Agreement.

 

SECTION 7.           Challenge.  If Executive violates or challenges the
enforceability of any provisions of the Restrictive Covenants or this Mutual
Release, no further payments, rights or benefits under Section[s] [4.2[[,] [and]
6 [and 7]] of the Employment Agreement will be due to Executive.

 

SECTION 8.           Miscellaneous.

 

8.1           No Admission of Liability.  This Mutual Release is not to be
construed as an admission of any violation of any federal, state or local
statute, ordinance or regulation or of any duty owed by the Company to
Executive.  There have been no such violations, and the Company specifically
denies any such violations.

 

8.2           No Reinstatement.  Executive agrees that he or she will not apply
for reinstatement with the Company or seek in any way to be reinstated,
re-employed or hired by the Company in the future.

 

8.3           Successors and Assigns.  This Mutual Release shall inure to the
benefit of and be binding upon the Company and Executive and their respective
successors, executors, administrators and heirs.  Executive not may make any
assignment of this Mutual Release or any interest herein, by operation of law or
otherwise.  The Company may assign this Mutual Release to any successor to all
or substantially all of its assets and business by means of liquidation,
dissolution, merger, consolidation, transfer of assets, or otherwise.

 

8.4           Severability.  Whenever possible, each provision of this Mutual
Release will be interpreted in such manner as to be effective and valid under
applicable law.  However, if any provision of this Mutual Release is held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect any other provision, and this Mutual Release
will be reformed, construed and enforced as though the invalid, illegal or
unenforceable provision had never been herein contained.

 

8.5           Entire Agreement; Amendments.  Except as otherwise provided
herein, this Mutual Release contains the entire agreement and understanding of
the parties hereto relating to the subject matter hereof, and merges and
supersedes all prior and contemporaneous discussions, agreements and
understandings of every nature relating subject matter hereof.  This Mutual
Release may not be changed or modified, except by an Agreement in writing signed
by each of the parties hereto.

 

8.6           Governing Law.  This Mutual Release shall be governed by, and
enforced in accordance with, the laws of the Commonwealth of Pennsylvania
without regard to the application of the principles of conflicts of laws.

 

8.7           Counterparts and Facsimiles.  This Mutual Release may be executed,
including execution by facsimile signature, in multiple counterparts, each of
which shall be deemed an original, and all of which together shall be deemed to
be one and the same instrument.

 

[This space left blank intentionally; signature page follows.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Mutual Release to be executed by
its duly authorized officer, and Executive has executed this Mutual Release, in
each case as of the date first above written.

 

 

NEOSE TECHNOLOGIES, INC.

 

 

 

By:

 

 

 

A. Brian Davis

 

 

Senior Vice President & Chief Financial Officer

 

 

 

GEORGE VERGIS

 

 

 

 

 

 

 

--------------------------------------------------------------------------------